Citation Nr: 1412624	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to December 1971.  He died in April 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the appellant's claim.  The matter has since been transferred to the Nashville, Tennessee RO.

In March 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in April 2010.  The death certificate shows that the immediate cause of death was congestive heart failure.

2.  The evidence supports a finding that the Veteran set foot in Vietnam during the Vietnam War.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e), 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's death was the result of congestive heart failure as a result of herbicide exposure during service in the Republic of Vietnam.  The Veteran was not service-connected for any disabilities at the time of his death.

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).   Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).    

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).   Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 
Ischemic heart disease is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations.  Thus, service connection for ischemic heart disease may be awarded on a presumptive basis to a Veteran exposed to herbicides during active service.

The Veteran's death certificate reveals that he died on April [redacted], 2010, as a result of congestive heart failure.  With regard to establishing service connection for ischemic heart disease on a presumptive basis due to herbicide exposure, the appellant has testified that the Veteran told her that he served in the Republic of Vietnam.  Service treatment records dated in November 1971 note that the Veteran stated that he had abused drugs while he was in Vietnam.  A service personnel record notes that the Veteran had used drugs in "RVN:  OVERSEAS PORTS."  After service, a VA hospitalization report dated from April to July 1975 notes that the Veteran stated that he began to use drugs while in the service in Vietnam.  He gave a similar history during treatment in May 1978.  

Review of the Veteran's service personnel records reveals that he was assigned to the USS IWO JIMA (LPH-2) in December of 1970, in January of 1971, and between February 2 and March 4, 1971.  His service personnel records also show that from December 16-17, 1970, he participated in ready operations with special landing force Alpha in contiguous waters of RVN; from January 8-28, 1971, he participated in support operations CUU Long 44, aboard 7th fleet amphibious force ships; and that from February 4 to March 7, 1971, he participated in support operations Lamsom 719, Gulf of Tonkin, aboard 7th fleet amphibious force ships.  

The RO obtained the Marine Command Chronology of the Company L, Blt 3/9, 3rd Marine, for the time period of December 1970 to March 4, 1971.  This evidence does not support a finding that the Veteran set foot in Vietnam.  However, given the Veteran's statements in service and shortly thereafter that he served in Vietnam; the fact that he participated in ready operations with special landing force Alpha in contiguous waters of RVN and participated in support operations aboard 7th fleet amphibious force ships; and the service record suggesting that he had used drugs in overseas ports in Vietnam, the Board resolves doubt in the appellant's favor and finds that the Veteran set foot in Vietnam during the Vietnam War.  See 38 C.F.R. § 3.102.  As there is no evidence to the contrary, the Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Therefore, service connection for the Veteran's congestive heart failure/ischemic heart disease is warranted on a presumptive basis.  It follows that because the Veteran died from congestive heart failure/ischemic heart disease, service connection is warranted for the cause of his death.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


